     Case 2:20-cv-00818-GGG-JCW Document 21-1 Filed 05/15/20 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

RICHARD SMITH,                      *
                                    *     CIVIL ACTION NO. 2:20-cv-00818
      Plaintiff,                    *
                                    *     SECTION “T”
v.                                  *     JUDGE GREG G. GUIDRY
                                    *
ROBERT TANNER; BRINK HILLMAN; *           DIVISION “2”
GARY KING; JOHN CRAIN; DONNIE       *     MAGISTRATE JUDGE
SEAL; DUSTIN RODGERS; FREDRICK *          JOSEPH C. WILKINSON, JR.
COKER; JASON GRAHAM; MICHAEL *
PETERS, and the STATE OF LOUISIANA *
                                    *
      Defendants                    *
______________________________________________________________________________

             MEMORANDUM OF LAW IN SUPPORT OF MOTION TO
                 DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
______________________________________________________________________________

MAY IT PLEASE THE COURT:

       NOW INTO COURT, through undersigned counsel, comes Defendant Sergeant Gary

King (“Sgt. King”) for the purpose of filing this, his Memorandum of Law in Support of his Motion

to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) in the above-referenced action. Pursuant to Fed.

R. Civ. Proc. 7(b)(1)(B), following are the grounds supporting the instant Motion:

I.     Procedural History and Factual Background.

       The instant matter is a 1983 Complaint regarding the March 2019 death of B.B. Rayburn

Correctional Center (Rayburn) inmate Anthony Smith.1 The facts of Plaintiff’s allegations and

Anthony Smith’s death are not the subject of the instant Motion and undersigned Counsel will not

discuss those in any detail herein. Suffice it to say, Plaintiff alleges Sgt. Gary King is liable to

Plaintiff Richard Smith for the death of his son Anthony Smith and Plaintiff alleges the following


       1
           See, generally, Plaintiff’s Complaint (Rec. Doc. No. 1).
     Case 2:20-cv-00818-GGG-JCW Document 21-1 Filed 05/15/20 Page 2 of 8



counts against Sgt. King, among others: 1) excessive force;2 2) failure to intervene;3 3) denial of

medical care;4 4) conspiracy;5 5) wrongful death;6 6) survival claim for assault and battery;7 7)

survival claim for intentional infliction of emotional distress;8 and 8) a survival claim for

negligence.9 Plaintiff alleges all of the above-referenced claims against Sgt. King pursuant to either

42 U.S.C. § 1983 or the Louisiana Civil Code Articles regarding liability for acts causing damages

(La. Civ. Code Art. 2315, et seq.).

       The facts of these allegations or whether those facts state a cause of action are not the

subject of the instant Motion. Plaintiff alleges in this matter that he is Anthony Smith's father and,

at the time of Anthony Smith’s death, “Anthony had borne no children.”10 As this Honorable

Court is likely aware, however, Latiasha Smith Williams has filed a separate lawsuit pertaining to

the same nucleus of operative facts and that lawsuit is currently pending before this same

Honorable Court (Civil Action Number 2:20-cv-01145-GGG-JVM; In the United States District

Court for the Eastern District of Louisiana). Ms. Williams alleges in CAN 20-cv-01145 as follows:

“Petitioner, LATIASHA SMITH WILLIAMS, is an individual of the full age of majority, […] and

is the duly acknowledged only child of decedent, ANTHONY CARL SMITH, an unmarried

individual of fifty-five (55) years of age, who died as a result of the actions complained of



       2
           Rec. Doc. No. 1, at p. 11
       3
           Id.
       4
           Rec. Doc. No. 1, at p. 13.
       5
           Rec. Doc. No. 1, at p. 14.
       6
           Rec. Doc. No. 1, at p. 18.
       7
           Rec. Doc. No. 1, at p. 19.
       8
           Rec. Doc. No. 1, at p. 20.
       9
           Rec. Doc. No. 1, at p. 21.
       10
            Rec. Doc. No. 1, at paragraph 8 (p. 2).


                                                      2
     Case 2:20-cv-00818-GGG-JCW Document 21-1 Filed 05/15/20 Page 3 of 8



herein.”11 Ms. Williams further alleges as follows: “[Ms. Williams] is the proper party to assert a

wrongful death and survival action on behalf of decedent, ANTHONY CARL SMITH.”12

       Latiasha Williams’ mother (Lillie Mae Smith) filed a Petition for Divorce from decedent

Anthony Carl Smith in the 21st Judicial District Court for the Parish of Tangipahoa, State of

Louisiana, on April 8, 1987.13 Lillie Mae Smith alleged therein as follows: “Petitioner and

defendant were married on October 15, 1983” and “One child was born of this marriage, namely:

Latiasha Smith, age 3.”14 Lillie Mae Smith attached to her Petition for Divorce a sworn verification

attesting “that all of the allegations contained therein are true and correct to the best of her

knowledge and belief.”15 The 21st Judicial District Court subsequently entered a Judgment on May

19, 1987, ordering that Lillie Mae Smith be awarded the “sole legal care, custody and control of

the minor child, namely: Latiasha Smith. Subject to reasonable visitation to be exercised by the

defendant, Anthony Carl Smith”.16 Ms. Williams alleges the Judgment of divorce in her Petition

for Damages.17 Lillie Mae Smith’s sworn Petition for Divorce and the Judgment of the 21st Judicial

District Court cast serious doubt on Plaintiff’s claim that Anthony Smith “had borne no children”

at the time of his death.18 Sworn evidence exists establishing that Latiasha Smith Williams is the

child of Anthony Smith (and she has asserted substantially similar claims against Sgt. King in a

separate lawsuit as the Plaintiff herein). As such, she is the only rightful party who has come



       11
            Rec. Doc. No. 1-2 (in CAN 2:20-cv-01145-GGG-JVM), at paragraph 1 (p. 1).
       12
            Id.
       13
            See, Petition for Divorce (attached hereto as Exhibit “A”).
       14
            Exhibit “A”, at paragraph II (p. 1).
       15
            Exhibit “A”, at p. 5.
       16
            See, May 19, 1987, Judgment (attached hereto as Exhibit “B”).
       17
            Rec. Doc. No. 1-2 (in CAN 2:20-cv-01145-GGG-JVM), at paragraph 1 (p. 1).
       18
            Rec. Doc. No. 1, at paragraph 8 (p. 2).


                                                      3
      Case 2:20-cv-00818-GGG-JCW Document 21-1 Filed 05/15/20 Page 4 of 8



forward thus far who may assert a cause of action against Sgt. King for Anthony Smith’s death

and, pursuant to Louisiana law, Plaintiff Richard Smith has no right of action to assert that claim.

Plaintiff Richard Smith does not have standing to assert any of the claims or causes of action he

alleges in his Complaint in the instant matter and Sgt. King respectfully suggests the instant matter

should be dismissed for that reason.

II.    Argument of Law and Citation of Authority.

       Standing to assert a claim “is an essential and unchanging part of the case-or-controversy

requirement of Article III” of the United States Constitution.19 42 U.S.C. § 1983 does not confer a

right of action on a decedent’s family member.20 42 U.S.C. § 1988, however provides that the laws

of the state where the alleged deprivation of rights occurs guides the federal Court in determining

whether a family member has a right of action to assert claims for the alleged deprivation.21 Where

a family member of a decedent does not have standing to assert a claim under the laws of the state

where the action is brought, that same family member may not prosecute a civil action in a federal

Court for an alleged deprivation of rights pursuant to 42 U.S.C. § 1983.22 Plaintiff Richard Smith,

therefore, must show that he has a right of action under Louisiana law to assert claims for the death

of his son on his own behalf to be able to maintain his claims in the instant action.

       A motion to dismiss for lack of standing may be either “facial” or “factual.”23 An attack is

“factual” rather than “facial” if the defendant “submits affidavits, testimony, or other evidentiary




       19
            Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (emphasis supplied).
       20
            Carringer v. Rodgers, 331 F.3d 844, 849 (11th Cir. 2003).
       21
            Id., at p. 850.
       22
            Pluet v. Frasier, 355 F.3d 381, 385 (5th Cir. 2004).
       23
           Superior MRI Servs., Inc. v. All. Healthcare Servs., Inc., 778 F.3d 502, 504 (5th Cir.
2015); citing, Paterson v. Weinberger, 644 F.2d 521, 523 (5th Cir.1981).


                                                      4
     Case 2:20-cv-00818-GGG-JCW Document 21-1 Filed 05/15/20 Page 5 of 8



materials.”24 Sgt. King has submitted herewith the sworn Petition for Divorce and Judgment

thereon filed and granted in the 21st Judicial District Court establishing that Latiasha Smith

Williams is the daughter of Anthony Smith. The instant Motion, therefore, is a “factual” attack on

Plaintiff Richard Smith’s standing to assert the instant claims and, to defeat this Motion, Plaintiff

“must prove the existence of subject-matter jurisdiction by a preponderance of the evidence” and

is “obliged to submit facts through some evidentiary method to sustain his burden of proof.”25 The

court is “free to weigh the evidence and satisfy itself as to the existence of its power to hear the

case” and “no presumptive truthfulness attaches to plaintiff’s allegations”.26 Plaintiff Richard

Smith, therefore, must produce evidence to this Court showing that he has standing to assert the

claims he asserts in the instant matter.

        In addition to Plaintiff’s 1983 claims, Plaintiff alleges claims against Sgt. King herein

pursuant to La. Civ. Code Art. 2315.2 (wrongful death),27 La. Civ. Code Art. 2315.1 (survival

claims for assault and battery and intentional infliction of emotional distress),28 and La. Civ. Code

Art. 2316 (negligence). Those Louisiana Civil Code Articles represent the state laws under which

Plaintiff must have standing to bring his 1983 claim pursuant to 42 U.S.C. § 1988. Federal law is

clear that, if a closer-relation (superior) family member is entitled to bring a cause of action

pursuant to the Louisiana Civil Code Articles regarding liability for acts causing damages (La.

Civ. Code Art. 2315, et seq.), then inferior class members (those more tangentially related to the




        24
             Id.
        25
           Id., citing, Irwin v. Veterans Admin., 874 F.2d 1092, 1096 (5th Cir. 1989), aff'd sub nom., Irwin
v. Dep't of Veterans Affairs, 498 U.S. 89, 111 S.Ct. 453, 112 L.Ed.2d 435 (1990).
        26
             Williamson v. Tucker, 645 F.2d 404, 413 (5th Cir. 1981).
        27
             Rec. Doc. No. 1, at p. 18.
        28
             Rec. Doc. No. 1, at p. 20.


                                                      5
     Case 2:20-cv-00818-GGG-JCW Document 21-1 Filed 05/15/20 Page 6 of 8



decedent) have no right of action to do so.29 “When a tort victim is survived by a child, the parents

of the tort victim have no right to recover for the damages sustained by the victim or for their own

damages for the victim's wrongful death.”30 Louisiana’s survival and wrongful death statutes (La.

Civ. Code Arts. 2315.1 and 2315.2, respectively) first identify “[t]he surviving spouse and child

or children of the deceased, or either the spouse or the child or children” as the most superior class

of beneficiaries entitled to bring a legal action on behalf of a decedent.31 The first inferior class of

persons entitled to bring such an action is “[t]he surviving father and mother of the deceased, or

either of them if he left no spouse or child surviving”.32 Plaintiff in the instant matter, therefore,

is a member of the first inferior class of La. Civ. Code Arts. 2315.1(A)(2) and 2315.2(A)(2) and

may only maintain this action if there are no members of the superior class identified in La. Civ.

Code Arts. 2315.1(A)(1) and 2315.2(A)(1).

       Exhibits “A” and “B” hereto (the divorce proceeding of Lillie Mae Smith), as well as the

Petition for Damages filed and pending in this Honorable Court in Civil Action Number 2:20-cv-

01145,33 show not only that there is a member of the superior class (Latiasha Smith Williams)

entitled to assert the same claims that Plaintiff Richard Smith is asserting herein, but that Ms.

Williams is, in fact, asserting those claims in this Court. Either Richard Smith or Latiasha Smith

Williams is entitled to bring the instant claims against Sgt. King, but not both. The sworn and

attested Petition for Divorce of Lillie Mae Smith (as recognized by the Judgment of the 21st Judicial

District Court) establishes through competent evidence that Latisha Smith Williams is the daughter


       29
            Lewis v. Allis-Chalmers Corp., 615 F.2d 1129, 1130 (5th Cir.1980).
       30
           Tajonera v. Black Elk Energy Offshore Operations, L.L.C., 16 F.Supp.3d 755, 763 (E.D.
La.2014), citing, Jenkins v. Mangano Corp., 2000–0790 (La.11/28/2000); 774 So.2d 101, 105.
       31
            La. Civ. Code Art. 2315.1(A)(1) and La. Civ. Code Art. 2315.2(A)(1).
       32
            La. Civ. Code Art. 2315.1(A)(2) and La. Civ. Code Art. 2315.2(A)(2).
       33
            Rec. Doc. No. 1-2 (in CAN 2:20-cv-01145-GGG-JVM), at paragraph 1 (p. 1).


                                                    6
       Case 2:20-cv-00818-GGG-JCW Document 21-1 Filed 05/15/20 Page 7 of 8



of Anthony Smith and is the only known individual with capacity to bring a wrongful death claim,

survival claim, or 1983 claim on behalf of Anthony Smith. Unless and until Richard Smith can

provide evidence to traverse the attestations of Lillie Mae Smith and prove that Latisha Smith

Williams is not the daughter of Anthony Smith (and support his allegation that Anthony Smith

“had borne no children”34), then his claims should be dismissed in favor of Ms. Williams’ claims.

III.    Conclusion

        The sworn and attested evidence before the Court and attached hereto establishes that

Richard Smith does not have standing (or a right of action) to assert the claims he has alleged

herein. Sgt. Gary King therefore respectfully suggests Mr. Smith’s claims should be dismissed.




        34
             Rec. Doc. No. 1, at paragraph 8 (p. 2).


                                                       7
     Case 2:20-cv-00818-GGG-JCW Document 21-1 Filed 05/15/20 Page 8 of 8




                                             Respectfully submitted,

                                             BLUE WILLIAMS, LLP

                                             /s/ Jacob K. Best
                                             ____________________________
                                             GUICE A. GIAMBRONE, III, T.A. (#25062)
                                             JACOB K. BEST (#25933)
                                             3421 N. Causeway Boulevard, 9th Floor
                                             Metairie, Louisiana 70002
                                             Telephone (504)-831-4091
                                             Facsimile: (504)-837-1182
                                             Email: ggiambrone@bluewilliams.com
                                                     jbest@bluewilliams.com
                                             Attorneys for Defendant Gary King




                                     CERTIFICATE OF SERVICE

        I do hereby certify I have on this 15th day of May, 2020, filed a true and accurate copy of

the foregoing pleading with the Clerk of Court for the United States District Court for the Eastern

District of Louisiana by using the CM/ECF system which will provide notice of the electronic

filing to Counsel for all parties.



                                             /s/ Jacob K. Best
                                             _____________________________
                                             Jacob K. Best




                                                 8
